 

Exhibit 10.4(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MGM Resorts International

 

 

 

 

 

MGM Resorts Deferred Compensation Plan II

 

Master Plan Document

 

 

As Amended and Restated

Effective December 17, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

TABLE OF CONTENTS

 

 

Page

 

PURPOSE

4

ARTICLE 1   Definitions

4

ARTICLE 2   Selection, Enrollment, Eligibility

8

2.1

Selection by Committee

8

2.2

Enrollment Requirements

8

2.3

Eligibility; Commencement of Participation

8

2.4

Termination of Participation and/or Deferrals

8

ARTICLE 3   Deferral Commitments/Company Contribution/Company
Matching/Crediting/Taxes

8

3.1

Minimum Deferrals

8

3.2

Maximum Deferrals

8

3.3

Election to Defer; Effect of Election Form.

9

3.4

Withholding of Annual Deferral Amounts

9

3.5

Transfer Account

9

3.6

Annual Company Matching Amount

9

3.7

Vesting

10

3.8

Crediting/Debiting of Account Balances

10

3.9

FICA and Other Taxes

11

ARTICLE 4   Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election

11

4.1

Short-Term Payout

11

4.2

Other Benefits Take Precedence Over Short-Term

12

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

12

4.4

Small Sum Cashouts

12

ARTICLE 5   Retirement Benefit

12

5.1

Retirement Benefit

12

5.2

Payment of Retirement Benefit

12

5.3

Death Prior to Completion of Retirement Benefit

13

ARTICLE 6   Pre-Retirement Survivor Benefit

13

6.1

Pre-Retirement Survivor Benefit

13

6.2

Payment of Pre-Retirement Survivor Benefit

13

ARTICLE 7   Termination Benefit

13

7.1

Termination Benefit

13

7.2

Payment of Termination Benefit

13

7.3

Death Prior to Completion of Termination Benefit

13

ARTICLE 8   Disability Benefit

13

8.1

Disability Benefit

13

ARTICLE 9   Beneficiary Designation

14

9.1

Beneficiary

14

9.2

Beneficiary Designation; Change; Spousal Consent

14

9.3

Acknowledgment

14

9.4

No Beneficiary Designation

14

9.5

Doubt as to Beneficiary

14

9.6

Discharge of Obligations

14

ARTICLE 10  Leave of Absence

14

10.1

Leaves of Absence

14

ARTICLE 11  Termination, Amendment or Modification

14

11.1

Termination

14

11.2

Amendment

15

11.3

Plan Agreement

15

11.4

Effect of Payment; Non-Discretionary Cashout

15

11.5

Plan Agreement

15

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

ARTICLE 12  Administration

15

12.1

Committee Duties

15

12.2

Agents

15

12.3

Binding Effect of Decisions

15

12.4

Indemnity of Committee

15

12.5

Employer Information

16

ARTICLE 13  Other Benefits and Agreements

16

13.1

Coordination with Other Benefits

16

ARTICLE 14  Claims Procedures

16

14.1

Presentation of Claim

16

14.2

Notification of Decision

16

14.3

Review of a Denied Claim

16

14.4

Decision on Review

17

14.5

Legal Action

17

ARTICLE 15  Trust

17

15.1

Establishment of the Trust

17

15.2

Interrelationship of the Plan and the Trust

17

15.3

Distributions from the Trust

17

15.4

Investment of Trust Assets

17

15.5

No Claim on Trust Assets

17

ARTICLE 16  Miscellaneous

17

16.1

Status of Plan

17

16.2

Unsecured General Creditor

18

16.3

Employer’s Liability

18

16.4

Nonassignability

18

16.5

Not a Contract of Employment

18

16.6

Furnishing Information

18

16.7

Terms

18

16.8

Captions

18

16.9

Governing Law

18

16.10

Notice

18

16.11

Successors

18

16.12

Spouse’s Interest

19

16.13

Validity

19

16.14

Incompetent

19

16.15

Court Order

19

16.16

Distribution in the Event of Taxation

19

16.17

Legal Fees To Enforce Rights After Change in Control

19

16.18

Unvested Account Balances Under Prior Plan

19

 

 

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

MGM RESORTS DEFERRED COMPENSATION PLAN II

As Amended and Restated

Effective December 17, 2014

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of MGM Resorts
International, a Delaware corporation, and its subsidiaries that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1    “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, (iii) the Company
Matching Account balance and (iv) the Transfer Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or the Participant’s
designated Beneficiary, pursuant to this Plan.

 

1.2     “Annual Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.9.

 

1.3     “Annual Company Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

 

1.4     “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and Bonus that a Participant elects to have, and is, deferred in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability, death or a Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.5     “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.6     “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant or the death of a
predecessor Beneficiary receiving benefits under the Plan.

 

1.7     “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.8     “Board” shall mean the board of directors of the Company.

 

1.9     “Bonus” shall mean any cash compensation, other than Base Salary, earned
by a Participant for services rendered during a Plan Year, under any Employer’s
bonus or cash incentive plans or policies (whether written or oral).

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

1.10     “Change in Control” shall mean the first to occur of any of the
following events:

 

(a)    Any “person” or “group” of persons (as such terms are used in Section 13
and 14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) , other than Tracinda Corporation, Kirk Kerkorian, members of the
immediate family of Kirk Kerkorian, the heirs and legatees of Kirk Kerkorian and
trusts or other entities for the benefit of such persons or affiliates of such
persons (as such term “affiliates” is defined in the rules promulgated by the
Securities and Exchange Commission), becomes the beneficial owner (as that term
is used in Section 13(d) of the Exchange Act), directly or indirectly, of fifty
percent (50%) or more of the Company’s capital stock entitled to vote generally
in the election of directors;

 

(b)    At any time, individuals who, at the date of the adoption of this Plan,
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c), (d) or (e) of this Section 1.10) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a majority vote of either (1) the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, or (2) the members of the
Company’s Executive Committee then still in office who either were members at
the beginning of the period or whose election or nomination for election to the
Executive Committee was previously so approved by the directors or the Executive
Committee, cease for any reason to constitute at least a majority of the Board;

 

(c)    Any consolidation or merger of the Company, other than a consolidation or
merger of the Company in which the holders of the common stock of the Company
immediately prior to the consolidation or merger hold more than fifty percent
(50%) of the common stock of the surviving corporation immediately after the
consolidation or merger;

 

(d)    Any liquidation or dissolution of the Company; or

 

(e)    The sale or transfer of all or substantially all of the assets of the
Company to parties that are not within a “controlled group of corporations” (as
defined in Code Section 1563) in which the Company is a member.

 

1.11    “Claimant” shall have the meaning set forth in Section 14.1.

 

1.12    “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.13    “Committee” shall mean the committee described in Article 12.

 

1.14    “Company” shall mean MGM RESORTS INTERNATIONAL, a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

1.15    “Company Contribution Account” shall mean the sum of (a) and (b) less
the sum of (c) and (d):

 

(a)    All of the Participant’s Annual Company Contribution Amounts.

 

(b)    Amounts credited or debited in accordance with all applicable crediting
provisions of this Plan that relate to the Participant’s Company Contribution
Account.

 

(c)    Any forfeitures under Section 3.7.

 

(d)    All distributions made to the Participant or the Participant’s
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.16    “Company Matching Account” shall mean the sum of (a) and (b) less the
sum of (c) and (d):

 

(a)    All of the Participant’s Annual Company Matching Amounts.

 

(b)    Amounts credited or debited in accordance with all applicable crediting
provisions of this Plan that relate to the Participant’s Company Matching
Account.

 

(c)    Any forfeitures under Section 3.7.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

(d)    All distributions made to the Participant or the Participant’s
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Matching Account.

 

1.17    “Deduction Limitation” shall mean the following described limitation on
a benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.8, even if
such amount is being paid out in installments. The amounts so deferred and
amounts credited thereon shall be distributed to the Participant or the
Participant’s Beneficiary (in the event of the Participant’s death) at the
earliest possible date, as determined by the Employer in good faith, on which
the deductibility of compensation paid or payable to the Participant for the
taxable year of the Employer during which the distribution is made will not be
limited by Section 162(m). Notwithstanding the foregoing, the Committee shall
interpret this Section in a manner that is consistent with Code Section 409A and
the regulations thereunder, including without limitation guidance issued in
connection with that Section.

 

1.18    “Deferral Account” shall mean the sum of (a) and (b) less (c):

 

(a)    The sum of all of a Participant’s Annual Deferral Amounts.

 

(b)    Amounts credited or debited in accordance with all applicable crediting
provisions of this Plan that relate to the Participant’s Deferral Account.

 

(c)    All distributions made to the Participant or the Participant’s
Beneficiary pursuant to this Plan that relate to the Participant’s Deferral
Account. 

 

1.19    “Disability” shall mean that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
certified by a licensed physician, or (ii) is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, as certified by a licensed physician in each case.

 

1.20    “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.21    “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.22    “Employee” shall mean a person who is an employee of any Employer.

 

1.23    “Employer(s)” shall mean the Company and/or any of its subsidiaries (now
in existence or hereafter formed or acquired) that have been selected by the
Board to participate in the Plan and have adopted the Plan as a sponsor.

 

1.24    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

 

1.25    “401(k) Savings Plan” shall mean the MGM RESORTS INTERNATIONAL 401(k)
Savings Plan, as amended from time to time.

 

1.26    “Participant” shall mean any Employee (i) who is selected to participate
in the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant, as such, shall not be treated as a Participant in the Plan or have
an account balance under the Plan, even if the Participant has an interest in
the Participant’s benefits under the Plan in accordance with Article 5 or 6 of
the Plan, or as a result of applicable law or property settlements resulting
from legal separation or divorce.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

1.27    “Plan” shall mean the MGM Resorts International Deferred Compensation
Plan II, which shall be evidenced by this instrument and by each Plan Agreement,
as they may be amended from time to time.

 

1.28    “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.29    “Plan Year” shall mean January 1 of each calendar year, beginning on or
after January 1, 2005, and continuing through December 31 of such calendar year.

 

1.30    “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.31    “Quarterly Installment Method” shall mean quarterly installment payments
over the number of quarters selected by the Participant in accordance with this
Plan, calculated as follows: the vested Account Balance of the Participant shall
be calculated as of the close of business on the last business day of the
calendar quarter in which the Participant becomes entitled to a quarterly
installment payment under this Plan. The quarterly installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of quarterly payments
due the Participant. By way of example, if the Participant elects 40 quarters,
the first payment shall be 1/40 of the vested Account Balance, calculated as
described in this definition. For the following calendar quarter, the payment
shall be 1/39 of the vested Account Balance, calculated as described in this
definition.  Continuing Payments pursuant to the Quarterly Installment Method
shall be made no later than 60 days following the last business day of the
applicable calendar quarter for which the installment payment is made.

 

1.32    “Retirement”, “Retire(s)” or “Retired” shall mean separation from
service (as defined in accordance with Section 409A and the regulations issued
thereunder) from all Employers for any reason other than an authorized leave of
absence, death or Disability on or after the earlier of the attainment of
(a) age sixty-five (65) or (b) age fifty-five (55) with ten (10) Years of
Service.

 

1.33    “Retirement Benefit” shall mean the benefit set forth in Article 5. 1.34
“Short-Term Payout” shall mean the payout set forth in Section 4.1. 1.35
“Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.34    “Termination of Employment” shall mean separation from service (as
defined in accordance with Section 409A and the regulations issued thereunder)
from all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability or death.

 

1.35    “Transfer Account” shall mean the sum of (a) and (b) less (c):

 

(a)    The amount credited to this Plan pursuant to Section 3.5.

 

(b)    Amounts credited or debited in accordance with all applicable crediting
provisions of this Plan that relate to the Participant’s Transfer Account.

 

(c)    All distributions made to the Participant or the Participant’s
Beneficiary pursuant to this Plan that relate to the Participant’s Transfer
Account.

 

1.36    “Trust” shall mean one or more trusts established in accordance with
Section 15.1.

 

1.37    “Unforeseeable Financial Emergency” shall mean severe financial hardship
to a Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined in the sole
discretion of the Committee consistent with Code Section 409A.

 

1.38    “Years of Service” shall mean the total number of full years of
employment in which a Participant has been employed by one or more Employers.
For purposes of this definition, a year of employment shall be a 365 day period
(or 366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. Any partial
year of employment shall not be counted.

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

 

1.39    “Year of Vesting Service” shall mean a full year of employment in which
a Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year).

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1    Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees, as determined by
the Committee in its sole discretion. From that group, the Committee shall
select, in its sole discretion, Employees to participate in the Plan, who upon
selection become eligible to participate in the Plan. Notwithstanding the
foregoing, an Employee cannot be selected to be a participant in the Plan until
the Employee has been employed with an Employer for at least 90 days.

 

2.2    Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee, in a manner
determined by the Committee, a Plan Agreement, an Election Form and a
Beneficiary Designation Form, all by October 1st of the Plan Year in which the
Employee becomes eligible to participate in the Plan.  If an Employee is
selected to participate in the Plan after October 1st of a given Plan Year, the
Employee shall complete the required enrollment materials by October 1st of the
Plan Year following the Plan Year in which the Employee becomes eligible to
participate in the Plan. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.

 

2.3    Eligibility; Commencement of Participation. Subject to the next sentence,
an Employee selected to participate in the Plan in accordance with Section 2.1
by October 1st of a given Plan Year shall commence participation in the Plan as
of the first day of the Plan Year following the Plan Year in which the Committee
selects that Employee to participate in the Plan. However, if the Employee fails
to return the required enrollment materials by October 1st of the Plan Year in
which the Employee was selected to participate in the Plan and thus fails to
meet the requirements of Section 2.2, that Employee shall not be eligible to
participate in the Plan until the subsequent Plan Year, subject to the delivery
to and acceptance by the Committee of the required documents by October 1st of
the Plan Year following the Plan Year in which the Employee was selected to
participate in the Plan. An Employee selected to participate in the Plan in
accordance with Section 2.1 after October 1st of a given Plan Year shall not be
eligible to commence participation in the Plan as of the first day of the Plan
Year following selection but instead will become eligible to participate in the
Plan in the following Plan Year, subject to the Employee meeting the applicable
requirements of Section 2.2.

 

2.4    Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to prevent the Participant from making future deferral elections.

 

ARTICLE 3

Deferral Commitments/Company Contribution/Company Matching/Crediting/Taxes

 

3.1    Minimum Deferrals. For each Plan Year, a Participant may elect to defer,
as the Participant’s Annual Deferral Amount in whole percentages, Base Annual
Salary and/or Bonus in the following minimum percentages for each deferral
elected:

 

Deferral

Minimum Amount

Base Annual Salary

3 %

Bonus

3 %

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

 

3.2    Maximum Deferrals. For each Plan Year, a Participant may elect to defer,
as the Participant’s Annual Deferral Amount in whole percentages, Base Annual
Salary and/or Bonus up to the following maximum percentages for each deferral
elected:

 

Deferral

Maximum Amount

Base Annual Salary

50 %

Bonus

75 %

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Base Annual Salary and Bonus, shall be limited to the amount of such
compensation earned by the Participant after the Participant commences
participation in the Plan in accordance with Section 2.3 above.

 

3.3    Election to Defer; Effect of Election Form.

 

(a)    First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2) and accepted by the Committee.

 

(b)    Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made (or such
earlier time as the Committee may establish, in its sole discretion), a new
Election Form. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

 

(c)    Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to performance-based compensation may be made by timely
delivering a new Election Form to the Committee, in accordance with its rules
and procedures, no later than six (6) months before the end of the performance
service period. “Performance-based compensation” shall be compensation based on
services performed over a period of at least twelve (12) months, in accordance
with Code Section 409A and related guidance.

 

3.4    Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in the percentage elected by the
Participant. The Bonus portion of the Annual Deferral Amount shall be withheld
at the time the Bonus is paid to the Participant.

 

3.5    Transfer Account. If at the time of a Participant’s commencement of
Participation in this Plan, the Participant had an “Account” under that certain
MGM Grand Hotel, Inc. Nonqualified Deferred Retirement Plan, restated effective
January 1, 1999 (the “NDRP”), and that balance was not previously transferred to
the MGM MIRAGE Deferred Compensation Plan, effective January 1, 2000 (“Prior
DCP”), the Participant’s balance in that Account shall automatically be
transferred to this Plan and shall be credited to the Participant’s Transfer
Account as of the first day of the Participant’s participation in this Plan.
Upon such transfer, this Plan, rather than the NDRP, shall govern the amount so
transferred. Notwithstanding the foregoing, the Committee shall interpret this
Section in a manner that is consistent with Code Section 409A and the
regulations thereunder, including without limitation guidance issued in
connection with that Section. 

 

3.6    Annual Company Matching Amount. To be eligible for an Annual Company
Matching Amount for a Plan Year, a Participant must elect to defer for that Plan
Year at least the minimum Base Annual Salary or Bonus set forth in Section 3.1
above. Subject to making such election, a Participant’s Annual Company Matching
Amount for any Plan Year shall be equal to 100% of the sum of (i) the
Participant’s Annual Deferral Amount for such Plan Year and (ii) the
Participant’s deferrals under the 401(k) Savings Plan for such Plan Year, up to
a combined amount that does not exceed 4% of the Participant’s annual base
salary earned at the end of the Plan Year, as determined by the Committee in its
sole discretion, reduced by the amount of any matching contributions made to the
401(k) Savings Plan on the Participant’s behalf for the plan year of the 401(k)
Savings Plan that corresponds to the Plan Year. For purposes of this Section
3.6, with respect to such Employees as are determined by the Committee in its
discretion, “Base Annual Salary” shall include cash amounts, or other amounts,
paid to an Employee by a joint venture partner of the Employer, other business
partner or other organization, in all cases as determined by the Committee in
its discretion.  This amount shall be credited to the Participant’s Company
Matching Account as soon as is administratively practical after the end of the
Plan Year to which the Annual Company Matching Amount relates. If a Participant
is not employed by an Employer as of the last day of a Plan Year other than by
reason of the Participant’s Retirement, Disability or death, the Annual Company
Matching Amount for such Plan Year shall be zero. In the event of Retirement,
Disability or death, a Participant shall be credited with the Annual Company
Matching Amount for the Plan Year in which the Participant Retires, suffers a
Disability or dies as soon as is administratively practical after the time of
the Participant’s Retirement, Disability or death.  Notwithstanding anything
herein to the contrary, the Annual Company Matching Amount shall also continue
to be credited, and the Participant shall continue to vest in his Annual Company
Matching Amount, pursuant to Section 3.7 of the Plan, to the extent required
under any Participant’s employment agreement with the Employer(s), provided such
employment agreement is dated prior to October 1, 2007.  Notwithstanding
anything herein to the contrary, no Annual Company Matching Amounts shall be
credited to the account of any Participant with respect to any Plan Year
commencing on or after January 1, 2009; provided, however,

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

that a Participant shall continue to vest in Annual Company Matching Amounts
credited prior to such date in accordance with Section 3.7 of the Plan.

 

3.7    Vesting.

 

(a)    A Participant shall at all times be 100% vested in the Participant’s
Deferral Account and Transfer Account.

 

(b)    A Participant shall vest in 33 1/3% of each Annual Company Matching
Amount, plus earnings thereon, at the end of each 3 consecutive Plan Years,
starting with the Plan Year to which the match relates, provided that the
Participant is continuously employed with an Employer at the end of each such
Plan Year. If not so continuously employed, the Participant shall vest, if at
all, to the extent that the Participant was so employed at the end of the
applicable Plan Year.

 

(c)    Notwithstanding anything to the contrary contained in this Section 3.7,
in the event of a Change in Control or a Participant’s death, Disability or
Retirement, a Participant’s Company Contribution Account and Company Matching
Account shall immediately become 100% vested (if it is not already vested in
accordance with the above vesting schedules).

 

(d)    Notwithstanding subsection (c), the vesting schedule for a Participant’s
Company Contribution Account and Company Matching Account shall not be
accelerated to the extent that the Committee determines that such acceleration
would cause the deduction limitations of Section 280G of the Code to become
effective. In the event that all of a Participant’s Company Contribution Account
and/or Company Matching Account are not vested pursuant to such a determination,
the Participant may request independent verification of the Committee’s
calculations with respect to the application of Section 280G. In such case, the
Committee must provide to the Participant within 15 business days of such a
request an opinion from a nationally recognized accounting firm selected by the
Participant (the “Accounting Firm”). The opinion shall state the Accounting
Firm’s opinion that any limitation on the vested percentage hereunder is
necessary to avoid the limits of Section 280G and contain supporting
calculations. The reasonable cost of such opinion shall be paid for by the
Company.

 

(e)    Any amount not vested under this Section 3.7 when a Participant first
becomes entitled to the payment of a benefit under this Plan shall be forfeited
and debited against the applicable Account Balance.

 

3.8    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

(a)    Election of Measurement Funds. A Participant, in connection with the
Participant’s initial deferral election in accordance with Section 3.3(a), shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.8(c)) to be used to determine the additional amounts to be credited or
debited to the Participant’s Account Balance. A Participant may (but is not
required to) elect to add or delete one or more available Measurement Fund(s) to
be used to determine the additional amounts to be credited or debited to the
Participant’s Account Balance, or to change the portion of the Participant’s
Account Balance allocated to each previously or newly elected Measurement Fund.
A Participant may elect to make such a change by submitting an Election Form,
whether written or electronic (as determined by the Committee from time to time
and in its sole discretion), to the Committee. Any election so made and accepted
by the Committee shall apply no later than the third business day following the
Committee’s acceptance of the election. Any such election shall continue to
apply, unless subsequently changed in accordance with this Section 3.3(a).

 

(b)    Proportionate Allocation. In making any election described in Section
3.8(a), the Participant shall specify on the Election Form, in increments of one
percentage point (1%), the percentage of the Participant’s Account Balance to be
allocated to a Measurement Fund (as if the Participant were making an investment
in that Measurement Fund with that portion of the Participant’s Account
Balance).

 

(c)    Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Committee for the
purpose of crediting or debiting additional amounts to the Participant’s Account
Balance. As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add Measurement Funds. Each such action will take effect as of the
first day of the calendar quarter that follows by thirty (30) days or more the
day on which the Committee gives Participants advance written notice of such
change. In selecting the Measurement Funds that are available from time to time,
neither the Committee nor any Employer shall be liable to any Participant for
such selection or adding, deleting or continuing any available Measurement Fund.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

(d)    Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be reasonably determined by the
Committee. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant.

 

(e)    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to the Participant’s Account Balance thereof,
the calculation of additional amounts and the crediting or debiting of such
amounts to a Participant’s Account Balance  shall not  be considered or
construed in any manner as an actual investment of the Participant’s Account
Balance in any such Measurement Fund. In the event that the Company or the
Trustee (as that term is defined in the Trust), in its sole discretion, decides
to invest funds in any or all of the Measurement Funds, no Participant shall
have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on the Participant’s
behalf by the Company or the Trust; and the Participant shall at all times
remain an unsecured creditor of the Company.

 

(f)    Employer Discretion. Notwithstanding the foregoing provisions of this
Section 3.8, the Committee shall retain the overriding discretion regarding the
Participant’s designation of Measurement Funds under this Section 3.8. If a
Participant fails to designate any Measurement Fund under this Section 3.8, the
Participant shall be deemed to have elected the money market fund, or such other
fund as determined from time to time by the Committee in its sole discretion.

 

(g)    Selection Results. The Participant shall bear full responsibility for all
results associated with the Participant’s selection of Measurement Funds under
this Section 3.8, and the Employers shall have no responsibility or liability
with respect to the Participant’s selection of such Measurement Funds.

 

3.9    FICA and Other Taxes.

 

(a)    Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.9.

 

(b)    Company Contribution Amounts and Company Matching Amounts. When a
Participant becomes vested in any Annual Company Contribution Amount and/or
Annual Company Matching Amount, plus earnings thereon, the Participant’s
Employer(s) shall withhold from the Participant’s Base Annual Salary and/or
Bonus that is not deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the vested portion of the Participant’s Company
Contribution Account and/or Company Matching Account in order to comply with
this Section 3.9.

 

(c)    Distributions. The Participant’s Employer(s), or the Trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the Trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in good faith in the
sole discretion of the Employer(s) and the Trustee of the Trust.

 

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies;

Withdrawal Elections; Small Sum Cashouts

 

4.1    Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to such Annual Deferral Amount.
Subject to the Deduction Limitation, the Short-Term Payout shall be a lump sum
payment in an amount that is equal to the Annual Deferral Amount plus amounts
credited or debited in the manner provided in Section 3.8 above on that amount,
determined at the time that the Short-Term Payout becomes payable. Subject to
the Deduction Limitation and the other terms and conditions of this Plan, each
Short-Term Payout elected shall be paid out during a 60 day period commencing
immediately after the last day of any Plan Year designated by the Participant
that is at least five Plan Years after the Plan Year in which the Annual
Deferral Amount is actually deferred. By way of example, if a five-year
Short-Term Payout is elected for Annual Deferral Amounts that are deferred in
the Plan Year commencing January 1, 2005, the five-year Short-Term Payout would
become payable during a 60 day period commencing January 1, 2011.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

A Participant may make a one time election to postpone a Short-Term Payout
described above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative distribution date
designated by the Participant in accordance with the following rules. To make
this one time election, the Participant must submit a new Election Form to the
Committee in accordance with the following criteria: (i) the Election Form is
submitted at least 1 year prior to the schedule distribution date of the
Short-Term Payout, (ii) the election cannot take effect until at least 12 months
after the date on which the election is made, (iii), the first payment with
respect to which such election is made must be deferred for a period of 5 years
from the date such payment would otherwise have been made, (iv) the election
cannot accelerate the payment of such benefit and (v) the election is accepted
by the Committee in its sole discretion.

 

4.2    Other Benefits Take Precedence Over Short-Term. Should an event occur
that triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount,
plus amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section in a manner that is
consistent with Code Section 409A and the regulations thereunder, including
without limitation guidance issued in connection with that Section.

 

4.3    Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant during the remaining portion of the Plan Year and/or
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s vested Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount necessary to
satisfy the Unforeseeable Financial Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). . If, in the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval. The payment of any amount under this
Section 4.3 shall be subject to the Deduction Limitation.

 

4.4    Small Sum Cashouts. Notwithstanding any provision in the Plan to the
contrary, if (i) the total of the Participant's Account Balance under the Plan
(together with the Participant's account balance under any other arrangements
that, with this Plan, would be treated as a single nonqualified deferred
compensation plan within the meaning of Treasury Regulation Section
1.409A-1(c)(2) with the elective deferral component or employer contribution
component of the Plan) does not exceed $16,500 on June 1, 2012, and (ii) no
deferral election for the Participant under the Plan has been made for the
current Plan Year, such Participant's Account Balance shall be distributed in a
lump sum as soon as practicable and in no event later than June 30, 2012;
provided, however, that if the Participant participates in any other
arrangements that, together with this Plan, would be treated as a single
nonqualified deferred compensation plan, the lump sum payment provided hereunder
shall be made only if the Participant's interests in the other aggregated
arrangements are also being paid out simultaneously.  For Plan Years beginning
after June 1, 2012, the Company may elect in writing to effect a cashout
pursuant to Treasury Regulation Section 1.409A-3(j)(4)(v), where the Account
Balance under the Plan (together with account balances of any other aggregated
arrangements) do not exceed the applicable dollar amount under Code Section
402(g)(1)(B) (or a lower threshold set by the Company in such election).  An
Employee whose entire Account Balance has been distributed in a lump sum
pursuant to this Section 4.4 and who recommences making deferral elections shall
be treated for the Plan Year of such recommencement as a new Participant under
the Plan and shall for such Plan Year be eligible to make a new payout election
with respect to such new participation. 

 

ARTICLE 5

Retirement Benefit

 

5.1    Retirement Benefit. Subject to the Deduction Limitation, a Participant
who Retires shall receive, as a Retirement Benefit, the Participant’s vested
Account Balance.

 

5.2    Payment of Retirement Benefit. In connection with the Participant’s
commencement of participation in the Plan, a Participant will elect on an
Election Form to receive the Retirement Benefit within sixty (60) days following
the six month anniversary of the Participant’s Retirement, in a lump sum or in
installments of up to 60 quarters pursuant to the Quarterly Installment Method.
The Participant may change the Participant’s election once to an allowable
alternative payout period by submitting a new Election Form to the Committee,
provided that (i) the election cannot take effect until at least 12 months after
the date on which the election is made, (ii) the payment with respect to which
such election is made must be deferred for a period of 5 years from the date
such payment would otherwise have been made under the previous election,
(iii) the election cannot accelerate the payment of such benefit and (iv) the
election is accepted by the Committee in its sole discretion. Subject to the
prior sentence, the Election Form most recently accepted by the Committee shall
govern the payout of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

installment payments shall commence, no earlier than six months after the
Participant’s Retirement and no later than 60 days after that six month
anniversary. . Any payment made shall be subject to the Deduction Limitation.

 

5.3    Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary(ies) (a) over the remaining number of
quarters and in the same amounts as the Retirement Benefit would have been paid
had the participant survived.

 

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1    Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s vested Account Balance if the Participant dies before the
Participant Retires, experiences a Termination of Employment or suffers a
Disability.

 

6.2    Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with the Participant’s commencement of participation in the Plan, will elect on
an Election Form whether the Pre-Retirement Survivor Benefit shall be received
by the Participant’s Beneficiary in a lump sum or in installments of up to 60
quarters pursuant to the Quarterly Installment Method, payable or commencing
within sixty (60) days after the last business day of the calendar quarter in
which the Committee receives proof of the Participant’s death that it deems
satisfactory. The Participant may change this election once to an allowable
alternative payout period by submitting a new Election Form to the Committee,
provided that (i) the election cannot take effect until at least 12 months after
the date on which the election is made, (ii) the election cannot accelerate the
payment of such benefit and (iii) the election is accepted by the Committee in
its sole discretion. Subject to the prior sentence, the Election Form most
recently accepted by the Committee prior to the Participant’s death shall govern
the payout of the Participant’s Pre-Retirement Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Pre-Retirement Survivor Benefit, then such benefit shall be paid in a lump sum
payment made no later than 60 days after the last business day of the calendar
quarter in which the Committee is provided with proof of the Participant’s death
that it deems satisfactory. Any payment made shall be subject to the Deduction
Limitation.

 

ARTICLE 7

Termination Benefit

 

7.1    Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
vested Account Balance if a Participant experiences a Termination of Employment
prior to the Participant’s Retirement, death or Disability.

 

7.2    Payment of Termination Benefit. In connection with the commencement of
participation in the Plan, a Participant will elect on an Election Form to
receive the Termination Benefit in a lump sum or in installments of up to 20
quarters, pursuant to the Quarterly Installment Method, commencing or paid no
later than sixty (60) days following the six month anniversary of the
Participant’s Termination of Employment. The Participant may change the
Participant’s election once to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that (i) the election
cannot take effect for at least 12 months after the date on which the election
is made, (ii), the payment with respect to which such election is made must be
deferred for a period of 5 years from the date such payment would otherwise have
been made, (iii) the election cannot accelerate the payment of such benefit and
(iv) the election is accepted by the Committee in its sole discretion. Subject
to the prior sentence, the Election Form most recently accepted by the Committee
shall govern the payout of the Termination Benefit. If a Participant does not
make any election with respect to the payment of the Termination Benefit, then
such benefit shall be payable in a lump sum, payable no later than 60 days after
the six month anniversary of the Participant’s Termination of Employment.  Any
payment made shall be subject to the Deduction Limitation.

 

7.3    Death Prior to Completion of Termination Benefit. If a Participant dies
after Termination of Employment but before the Termination Benefit is paid in
full, the Participant’s unpaid Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
quarters and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived.

 

ARTICLE 8

Disability Benefit

 

8.1    Disability Benefit. A Participant who is determined by the Committee to
be suffering from a Disability shall receive a Disability Benefit equal to the
Participant’s vested Account Balance.  In connection with commencement of
participation in the Plan, the

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

Participant will elect on an Election Form receive the Disability Benefit in a
lump sum or in installments of up to 60 quarters, pursuant to the Quarterly
Installment Method, payable or commencing within sixty days of the last business
day of the calendar quarter in which the Committee determines that the
Participant has suffered a Disability.  In the event a Participant does not make
any election, the Disability Benefit shall be paid in a lump sum payment
commencing within sixty days after the last business day of the calendar quarter
in which the Committee determines that the Participant has suffered a
Disability.  Any such payment shall be subject to the Deduction Limitation.

 

ARTICLE 9

Beneficiary Designation

 

9.1    Beneficiary. Each Participant shall have the right, at any time, to
designate the Participant’s Beneficiary(ies) (both primary as well as
contingent) to receive any benefits payable under the Plan to a beneficiary upon
the death of a Participant or the death of a predecessor Beneficiary receiving
benefits under the Plan. The Beneficiary designated under this Plan may be the
same as or different from the Beneficiary designation under any other plan of an
Employer in which the Participant participates.

 

9.2    Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate the Participant’s Beneficiary by completing and signing the
Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee’s rules and procedures, as in effect from
time to time. If a married Participant names someone other than the
Participant’s spouse as a primary Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to the Participant’s death.

 

9.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be the Participant’s surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5    Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

ARTICLE 10

Leave of Absence

 

10.1    Leaves of Absence. A Participant on a leave of absence will be treated
as employed by the Employer if the period of leave does not exceed six months
(extended to 29 months in the case of disability leave) or, if longer, the
period during which the Participant retains a right to reemployment under
applicable law or contract.  A participant on an unpaid leave of absence shall
not be required to make deferrals until the Participant returns to a paid
employment status.  Upon such return, the Participant may make a deferral
election in accordance with the terms of the Plan, to take effect in the
following Plan Year.  If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.

 

ARTICLE 11

Termination, Amendment or Modification

 

11.1    Termination. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

Employer reserves the right, in its sole discretion, to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees by action of either the Committee or
its board of directors, consistent with the requirements of Section 409A of the
Code and the regulations thereunder.  Termination of the Plan shall not result
in a reduction in any Participant’s vested Account Balance under the Plan.

 

11.2    Amendment. The Committee may, at any time in its sole discretion, amend
or modify the Plan in whole or in part with respect to any Employer; provided,
however, that: (i) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s vested Account Balance in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification of this Section 11.2 shall be effective. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification, except to the extent permitted or required under
Section 409A of the Code or the regulations issued thereunder.

 

11.3    Plan Agreement. Despite the provisions of Section 11.1 and 11.2, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

 

11.4    Effect of Payment; Non-Discretionary Cashout. The full payment of the
applicable benefit under Article 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and the Participant’s designated
Beneficiary under this Plan and the Participant’s Plan Agreement shall
terminate.  Notwithstanding anything in this Plan to the contrary, in the event
a Participant’s vested Account Balance under the Plan, determined as of the last
business day of the calendar quarter following the date the Participant first
becomes entitled to a benefit pursuant to Articles 4, 5, 6,7 or 8, is less than
$25,000, the Participant’s vested Account Balance shall be paid in a lump sum
within sixty (60) days after the last business day of the applicable calendar
quarter in which the Account Balance determination is made by the Employer.

 

11.5    Election Changes. Notwithstanding anything herein to the contrary, the
Committee, in its sole discretion and to the extent it deems appropriate, may
permit Participants to make changes to existing payment elections prior to
December 31, 2008 or such earlier date as the Committee may specify.  Any
election changes made pursuant to this Section 11.5 may not defer into later
years amounts that would have been payable in 2008 or cause payment of amounts
payable in later years to be accelerated into 2008.  Elections under this
Section 11.5 shall comply in all respects with the provisions of Internal
Revenue Service Notice 2007-86 and other applicable Internal Revenue Service and
Treasury guidance.

 

ARTICLE 12

Administration

 

12.1    Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee which shall consist of the Board, or
such committee as the Board shall appoint from time to time. Members of the
Committee may be Participants under this Plan and need not be members of the
Board. The Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and the governance of the Committee and (ii) decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with the Plan. Any individual serving on the Committee who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

 

12.2    Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer. The
Company shall pay all expenses of such agents. 

 

12.3    Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation or application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan. 

 

12.4    Indemnity of Committee. All Employers shall indemnify, defend and hold
harmless each member of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities, including reasonable attorneys’ fees and court costs,
arising from any action or failure to act with respect to this Plan, except in
the case of willful misconduct by such member of the Committee or such Employee.

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

 

12.5    Employer Information. To enable the Committee to perform its functions,
the Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements

 

13.1    Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2    Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

 

(a)    that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

(b)    that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

(i)    the specific reason(s) for the denial of the claim, or any part of it;

 

(ii)    specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

 

(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

(iv)    an explanation of the claim review procedure set forth in Section 14.3.

 

14.3    Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

 

(a)    may review pertinent documents;

 

(b)    may submit written comments or other documents; and/or

 

(c)    may request a hearing, which the Committee, in its sole discretion, may
grant.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

14.4    Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

(a)    specific reasons for the decision;

 

(b)    specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

(c)    such other matters as the Committee deems relevant.

 

14.5    Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

 

ARTICLE 15

Trust

 

15.1    Establishment of the Trust. The Company shall establish the Trust, with
sub-trusts for each Employer. Each Employer shall at least annually transfer
over to the Trust such assets as the Employer determines, in its sole
discretion, are necessary to provide, on a present value basis, for its
respective future liabilities created with respect to the Annual Deferral
Amounts, Annual Company Contribution Amounts and Annual Company Matching Amounts
for such Employer’s Participants for all periods prior to the transfer, as well
as any debits and credits to the Participants’ Account Balances for all periods
prior to the transfer, taking into consideration the value of the assets in the
trust at the time of the transfer. Such assets shall be allocated to the
respective sub-trust of each contributing Employer.

 

15.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan with respect to its Participants. In
this regard, if a Participant has been employed by only one Employer, such
Employer shall be responsible for the total amounts credited to such
Participant’s Account Balance under this Plan. If a Participant has been
employed by more than one Employer, each Employer shall be responsible only for
the amounts credited to the Participant’s Account Balance by such Employer.

 

15.3    Distributions from the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

15.4    Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable Trust Agreement.

 

15.5    No Claim on Trust Assets. A Participant shall have no preferred claim
on, or any beneficial interest in, any assets of the Trust. Any assets held by
the Trust shall be subject to the claims of general creditors of each Employer
that is the grantor of the Trust under federal and state law in the event of the
Employer’s “insolvency” (i.e., the Employer is unable to pay its debts as they
become due or is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code), but only with respect to the assets of the Trust held
for the benefit of Participants employed or formerly employed by such Employer.

 

ARTICLE 16

Miscellaneous

 

16.1    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). In
addition, the Plan is intended to comply with Code Sections 409A(a)(1) to (4)
and (b)(1) to (2). The Plan shall be administered and interpreted in a manner
consistent with those foregoing intents. Should any provision of this Plan not
comply the provisions of Code Section 409A listed above, that provision shall
have no effect on the remaining parts of this Plan and this Plan shall be
construed and enforced as if such provision had never been inserted herein.

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

16.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3    Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and the Participant’s Plan Agreement.

 

16.4    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless otherwise
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

16.6    Furnishing Information. A Participant or Participant’s Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7    Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

16.8    Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9    Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Nevada,
without regard to its conflicts of laws principles.

 

16.10    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Secretary of the MGM Resorts International Deferred

Compensation Plan Committee

3600 Las Vegas Blvd So.

Las Vegas, NV 89109

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries. No other person
shall be a third-party beneficiary or acquire any rights under this Plan. 

 

 

--------------------------------------------------------------------------------

MGM Resorts Deferred Compensation Plan II

Master Plan Document

 

16.12    Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13    Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

16.14    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or a person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15    Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
Notwithstanding the foregoing, the Committee shall interpret this provision in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan.

 

16.16    Distribution in the Event of Taxation.

 

(a)    In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
Trustee of the Trust after a Change in Control, for a distribution of that
portion of the Participant’s benefit that has become taxable. Upon the grant of
such a petition, which grant shall not be unreasonably withheld (and, after a
Change in Control, shall be granted), a Participant’s Employer shall distribute
to the Participant immediately available funds in an amount equal to the taxable
portion of the Participant’s benefit (which amount shall not exceed a
Participant’s unpaid vested Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan. Notwithstanding the foregoing,
the Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

 

(b)    Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance therewith, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

 

16.17    Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation, might cause or attempt to cause, the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided (collectively, the “Dispute”), then the Company
and the Participant’s Employer shall pay, if the Participant prevails in the
Dispute, the Participant’s reasonable legal fees and court costs actually
incurred by the Participant in the initiation or defense of the Dispute, whether
by or against the Company or the Participant’s Employer or any director,
officer, shareholder or other person affiliated with the Company, the
Participant’s Employer or any successor thereto.

 

16.18    Unvested Account Balances Under Prior Plan. If a Participant
participated in the Prior DCP, and all or a part of the Participant’s account
balance under that plan was unvested as of December 31, 2004, that unvested
balance will be transferred to this Plan in accordance with Code Section 409A
and the regulations thereunder, and such balance shall be administered in
accordance with the provisions of this Plan, provided, however, that the vesting
of that balance shall be based on the applicable vesting schedule(s) under the
Prior DCP, which are incorporated herein by reference.

 